Citation Nr: 0109263	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  95-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral knee 
disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right ankle 
disability. 

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bronchial asthma. 

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability.    


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  The issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability requires additional adjudication by the RO, and 
will be addressed in the remand section at the end of this 
document.    
 

FINDINGS OF FACT

1.  Service connection for bilateral knee and right ankle 
disabilities was denied by an August 1975 rating decision on 
the basis that the first VA orthopedic examination conducted 
after service showed no abnormalities; the veteran was 
notified of this decision in September 1975 and did not 
perfect a timely appeal to this decision. 

2.  An August 1992 rating decision found that no new and 
material evidence had been received to reopen the claims for 
service connection for bilateral knee and right ankle 
disabilities; the veteran was notified of this decision in 
September 1992 and did not perfect a timely appeal to this 
decision.  This was the last final adjudicative action 
addressing these issues on any basis. 

3.  An August 1992 rating decision denied service connection 
for bronchial asthma on the basis of there being no evidence 
that this disability was incurred in service; the veteran was 
notified of this decision in September 1992 and did not 
perfect timely appeal to this decision.  This was the last 
final adjudicative action addressing this issue on any basis. 

4.  The evidence submitted since the August 1992 rating 
decision, principally statement and reports from private 
physicians, is either cumulative or does not by itself or in 
connection with evidence previously assembled require 
consideration due to its significance.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

2.  The additional evidence submitted since the August 1992 
rating decision is not new and material, and the veteran's 
claims for service connection for bilateral knee and right 
ankle disorders and bronchial asthma are not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2000).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
See Hodge, supra.  Upon reopening the claim, consideration on 
the merits is to be undertaken.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With the above criteria in mind, the pertinent evidence and 
procedural history will be summarized.  Service connection 
for bilateral knee and right ankle disabilities was denied by 
an August 1975 rating decision on the basis that the first VA 
orthopedic examination conducted after service showed no 
abnormalities.  The veteran was notified of this decision in 
September 1975 and did not perfect a timely appeal to this 
decision.  As such, the August 1975 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a). 

An August 1992 rating decision found that no new and material 
evidence had been received to reopen the claims for service 
connection for bilateral knee and right ankle disabilities.  
This decision also denied service connection for bronchial 
asthma on the basis of there being no evidence that this 
disability was incurred in service.  The veteran was notified 
of this decision in September 1992 and did not perfect a 
timely appeal to this decision.  Thus, this is a final rating 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  This 
decision is the last final rating decision addressing the 
issues of service connection for bilateral knee or right 
ankle disabilities or bronchial asthma on any basis.  

Evidence of record at the time of the August 1992 rating 
decision included the service medical records, which did not 
reflect a chronic knee or right ankle disability or bronchial 
asthma.  These records did reflect treatment for a sprained 
ankle and knee pain, but the separation examination was 
negative.  In addition, the first VA orthopedic examination 
conducted after service in July 1975 was negative, and a 
general VA examination conducted at that time did not reveal 
bronchial asthma.  Also of record at the time of this 
decision were reports from private physicians referencing 
treatment as early as 1975 for bronchial asthma and bilateral 
knee pain, and as early as 1982 for ankle problems.  

Evidence added to the record since the August 1992 rating 
decision includes private treatment reports reflecting recent 
complaints of bronchial asthma, knee pain and ankle pain.  
The additional evidence also includes statements from private 
physicians reporting treatment for knee and ankle 
disabilities and bronchial asthma since 1975.  None of the 
additional evidence includes competent medical evidence 
linking a current knee or right ankle disability or bronchial 
asthma to service.  
 
Analyzing the evidence submitted since the August 1992 rating 
decision summarized above to determine whether it is "new" 
and "material," while "new," it is cumulative of evidence 
previously considered, and is thus not "material."  As 
indicated above, the evidence before the RO at the time of 
the August 1992 rating decision included private clinical 
reports reflecting treatment for bilateral knee pain and 
bronchial asthma since 1975.  The additional evidence from a 
private physician reflecting such treatment since 1975 is 
thus redundant.  Moreover, while the additional evidence 
includes references to treatment for right ankle pain since 
1975, whereas the earliest reference to ankle pain at the 
time of the August 1992 rating decision was 1982, the 
additional evidence does not bear directly and substantively 
on the matter of service connection for an ankle disability, 
to the extent that it does not etiologically link a current 
right ankle disability to service.  Thus, it is not material. 

With regard to the additional evidence in the form of 
contentions of the veteran, to the extent that the argument 
contained therein is "new," they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The clinical evidence of record, particularly the 
negative service separation examination and the negative VA 
examination conducted in July 1975, contradicts, rather than 
supports, the veteran's contentions that the disabilities at 
issue are of in-service origin, and the Board must conclude 
that his assertions are not "material" because it has not 
been shown that he has any medical knowledge beyond that of 
lay persons.  Moray v. Brown, 5 Vet. App. 211 (1993).

In the absence of competent, credible evidence of a medical 
nexus between a current ankle or knee disability or asthmatic 
bronchitis and service, none of the evidence discussed above 
is both new and material.  Thus, the claims for entitlement 
to service connection for right ankle and bilateral knee 
disabilities and asthmatic bronchitis are not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).  Having found that the evidence is not new and 
material, no further adjudication of these claims is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit supporting evidence in 
this case because nothing in the record suggests the 
existence of evidence that might reopen the finally denied 
claims discussed above.    The veteran did not specifically 
identify a record which would demonstrate a medical nexus 
between the claimed disabilities and service.  Accordingly, 
the further delay in the final adjudication of the veteran's 
claims which would result from a remand to afford the veteran 
a VA examination, as he requested in April 2000, or to obtain 
additional records would not be justified, as the Board 
concludes that VA did not fail to meet its obligations with 
regard to these claims under applicable provisions. 

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
to be codified at 38 U.S.C. § 5103A(f), provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.  Moreover, the RO has 
informed the veteran by letters dated in September 1992 and 
December 1994 of the evidence necessary to reopen his claims 
and has conducted all indicated development.  Thus, even if 
the provisions of the Veterans Claims Assistance Act of 2000 
are applicable to the issues above, the additional delay in 
the adjudication of these issues which would result from a 
remand for the RO to apply these provisions would not be 
warranted.  


ORDER

New and material evidence having not been presented, the 
claim for service connection for a bilateral knee disability 
is not reopened, and the benefits sought in connection with 
this claim are denied.    

New and material evidence having not been presented, the 
claim for service connection for a right ankle disability is 
not reopened, and the benefits sought in connection with this 
claim are denied.    

New and material evidence having not been presented, the 
claim for service connection for bronchial asthma is not 
reopened, and the benefits sought in connection with this 
claim are denied.    


REMAND

Service connection for a "nervous condition" was denied by 
an August 1992 rating decision to which the veteran was 
notified in September 1992.  The veteran did not file not 
perfect a timely appeal to this decision, and this decision 
is thus final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).  
However, as documented by the November 1994 rating decision 
and May 1995 statement of the case, the RO has adjudicated 
the issue of entitlement to service connection for a nervous 
disorder on a de novo basis, without any reference to the 
final rating decision denying this claim and the legal 
requirement for reopening this claim with the submission of 
new and material evidence.  In Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
held that "the new and material evidence requirement was 
clearly a material legal issue which the BVA had a legal duty 
to address, regardless of the RO's actions."  Accordingly, 
the Board has reframed the issue as delineated on the title 
page of this decision, to wit:  Whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a psychiatric disability.  To avoid any 
potential prejudice to the veteran, the RO upon remand will 
be directed to conduct the adjudication of this issue as 
delineated by the Board.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); O.G.C. Precedents 6-92 and 16-92, 57 Fed.Reg. 
49744 and 49747 (1992).  

Accordingly, this case is REMANDED for the following 
development:
 
The RO should review the evidence and 
determine whether the veteran has 
submitted sufficient new and material 
evidence to reopen his claim for service 
connection for a psychiatric disability 
under the principles enumerated in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
If the RO concludes that new and material 
evidence with respect to this issue has 
not been submitted, he should be provided 
a supplemental statement of the case 
which includes appropriate laws and 
regulations pertaining to the finality of 
the August  1992 rating decision which 
denied service connection for a nervous 
disability.  This document should include 
information regarding the prior denial 
and discuss the effect of the prior 
denial on the current claim for service 
connection for a psychiatric disability.  
If the RO considers the claim for service 
connection for a psychiatric disability 
to be reopened, but denies the claim on 
the merits, he should be provided with a 
supplemental statement of the case which 
addresses this issues on the merits and 
includes consideration of the Veterans 
Claims Assistance Act of 2000.

When this development has been completed, and if the benefits 
sought in connection with this issue are not granted, the 
case should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate 
procedures.  No action by the veteran is  required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted with respect to this issue, pending completion of 
the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



